
	
		III
		112th CONGRESS
		2d Session
		S. RES. 605
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2012
			Mr. Conrad (for himself,
			 Mr. Hoeven, Mr.
			 Bingaman, Mr. Levin,
			 Mrs. Murray, Mr. Begich, Mr. Udall of
			 New Mexico, Mr. Johnson of South
			 Dakota, Mr. Tester,
			 Ms. Cantwell, Mr. Baucus, Mr.
			 Barrasso, Mr. Akaka, and
			 Ms. Murkowski) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning November 26,
		  2012, as National Tribal Colleges and Universities Week.
		  
	
	
		Whereas there are 37 tribal colleges and universities
			 operating on more than 75 campuses in 15 States;
		Whereas tribal colleges and universities are tribally or
			 federally chartered institutions of higher education and therefore have a
			 unique relationship with the Federal Government;
		Whereas tribal colleges and universities serve students
			 from more than 250 federally recognized Indian tribes;
		Whereas tribal colleges and universities offer students
			 access to knowledge and skills grounded in cultural traditions and values,
			 including indigenous languages, which enhance Indian communities and enrich the
			 United States as a whole;
		Whereas tribal colleges and universities provide access to
			 high quality higher education opportunities for American Indians/Alaska
			 Natives, and other individuals living in some of the most rural and
			 economically depressed areas in the United States;
		Whereas tribal colleges and universities are accredited
			 institutions of higher education that effectively prepare students to succeed
			 in a global and highly competitive workforce;
		Whereas tribal colleges and universities have open
			 enrollment policies that have resulted in 17 percent of students at tribal
			 colleges and universities being non-Indians;
		Whereas tribal colleges and universities are simply and
			 effectively providing access to quality higher education opportunities to
			 residents of reservation communities and the North Slope;
		Whereas the American Indian Higher Education Consortium,
			 the national organization established in 1973 by tribal colleges and
			 universities, will be celebrating its 40th anniversary as the collective spirit
			 and unifying voice of tribal colleges and universities of the United States;
			 and
		Whereas the mission and achievements of tribal colleges
			 and universities deserve national recognition: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning November 26, 2012, as National Tribal Colleges and
			 Universities Week; and
			(2)calls on the
			 people of the United States and interested groups to observe the week with
			 appropriate ceremonies, activities, and programs to demonstrate support for
			 tribal colleges and universities.
			
